Citation Nr: 0904492	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a brain cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb







INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1998.  

This case comes before the Board on appeal of a September 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a brain cyst in service or for a number of years 
thereafter.  

2.  The current cyst of the brain is not shown to be caused 
or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a brain cyst that is due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The Veteran does not have a brain cyst that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in July 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Another letter with additional information was sent in 
October 2006.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files after either of the 
letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the October 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of VA examinations conducted in October 2005 and 
December 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  







Analysis of the Claim

The Veteran seeks service connection for a cyst of the brain, 
to include on a secondary basis.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also 
be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not contain any 
complaints of findings indicative of a brain cyst, including 
on his separation medical history and evaluations reports in 
July 1997.   

The initial notation of a brain cyst was not until an MRI of 
the brain was conducted in September 2003 and a CT of the 
head in October 2003.  These studies showed a right parietal 
cyst without mass effect, edema, or gliosis that appeared to 
be either a part of, an extension of, or to have included the 
right occipital horn.  The impression was that the cyst 
appeared to be a porencephalic cyst and was an incidental 
finding.

On VA neurological evaluation in October 2005, the examiner 
concluded that the Veteran had a benign arachnoid cyst that 
he likely may have had all of his life and that the Veteran's 
eye problems and headaches were not causally related to the 
cyst.

Separate VA brain and eye examinations were conducted in 
December 2006.  On brain evaluation, the diagnosis was of a 
10 to 20 year history of atypical migraine headaches with 
mild Romberg, fixed right pupil, and minimal reflex losses, 
superimposed on a history of a benign right parietal cyst.  
The examiner could not determine whether the Veteran's 
headaches were related to his eye condition without resorting 
to speculation.  After conducted an eye examination and 
reviewing the claims files, the VA examiner concluded that 
the Veteran had a stable cystic lesion that was likely not 
causing his headaches and had not caused or aggravated any of 
his eye conditions.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).

The above medical evidence reveals that there is no evidence 
of a brain cyst until several years after service discharge, 
and there is no competent medical evidence on file in support 
of the claim. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Consequently, because all of the requirements for service 
connection on either a direct or secondary basis are not 
shown, the Veteran does not have a brain cyst as a result of 
service or as secondary to service-connected eye disability 
or headaches.  

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a brain cyst, to include on a secondary basis, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).



ORDER

Service connection for a brain cyst is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


